Citation Nr: 1225055	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  08-35 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for generalized anxiety disorder with depressive features, prior to June 30, 2008.  

2.  Entitlement to an evaluation in excess of 70 percent for generalized anxiety disorder with depressive features.   

3.  The propriety of the reduction of the evaluation of erectile dysfunction from 20 percent disabling to noncompensable, effective August 1, 2009.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to June 30, 2008.  

5.  Entitlement to special monthly compensation (SMC) based on loss of a creative organ.  



REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981 and from February 1983 to February 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2008, May 2008, October 2008, March 2009 and July 2009 rating decisions of the San Juan, the Commonwealth of Puerto Rico, VA Regional Office (RO).  

The Board notes that the RO certified on appeal the issues of higher ratings for anxiety disorder, a TDIU, prior to June 30, 2008, and whether the reduction in the evaluation of erectile dysfunction was proper, the April 2011 supplemental statement of the case reflects substantive appeals were filed with all of the issues addressed therein, which are the same issues as reflected above.  

The Board further notes that in the October 2008 VA Form 9, the Veteran stated that he was seeking an effective date of March 3, 2003, for the grant of service connection for balanoprepucial scars and the assignment of an initial 10 percent disability evaluation.  A July 2009 rating decision reflects that an effective date of March 3, 2003 was assigned for the 10 percent evaluation for the balanoprepucial scars.  This satisfies the Veterans appeal in regard to this issue.  

In March 2009 correspondence, the Veteran indicated that he desired to withdraw his hearing request.  The request for a hearing is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. 20.704(d).  

The Veteran's claims seeking an evaluation in excess of 70 percent for generalized anxiety disorder with depressive features and to a TDIU are being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since March 20, 2003, the Veteran's generalized anxiety disorder with depressive features has been productive of at least occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood. 

2.  The claims file does not contain any communication or evidence received prior to March 10, 2008, which could be interpreted as an informal or formal claim of entitlement to service connection for erectile dysfunction. 

3.  As the preponderance of the evidence shows that the effective date of March 10, 2008, is proper for the grant of service connection for erectile dysfunction, there is no legal basis for an effective date earlier than March 10, 2008 for payment of special monthly compensation for loss of use of a creative organ due to erectile dysfunction. 

4.  A July 2009 rating decision reduced the Veteran's disability rating for erectile dysfunction to 0 percent, effective August 1, 2009, based on findings of clear and unmistakable error in an October 2008 rating decision.

5.  The reduction of the disability rating for erectile dysfunction to 0 percent in the July 2009 rating decision was improper as there was a tenable basis for the grant of the 20 percent evaluation.  

CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation of at least 70 percent for generalized anxiety disorder with depressive features have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).  

2.  The criteria for an effective date prior to March 10, 2008, for the grant of service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.400 (2011). 

3.  The criteria for an effective date, prior to March 10, 2008, for SMC based on loss of use of a creative organ, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.400 (2011). 

4.  The requirements for restoration of a 20 percent evaluation for the Veteran's erectile dysfunction have been met, effective August 1, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.344, 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.115(b), Diagnostic Code 7522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Evaluation

In this decision, the Board grants a 70 percent rating for the Veteran's generalized anxiety disorder with depressive features and remands the issue of entitlement to an evaluation in excess of 70 percent for further development.  As such, no discussion of VA's duty to notify and assist is necessary.  

The Veteran seeks a rating in excess of 30 percent for generalized anxiety disorder with depressive features, prior to June 30, 2008.  Having considered the evidence, a finding in favor of at least a 70 percent rating is warranted. 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate ratings for distinct periods of time, based on the facts are for consideration.  In Fenderson v. West, 12 Vet. App. 119 (1999); see also See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Veteran's generalized anxiety disorder with depressive features is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2011). 

Under DC 9411, the criteria for a 30 percent disability rating include: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting

Under that code, pursuant to the general rating formula, a 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411. 

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In rating the severity of the Veteran's psychiatric disability under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the findings employed in that determination.  As relevant to this case, a GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning.  

The appeal in regard to the evaluation of generalized anxiety disorder with depressive features stems from the original 30 percent evaluation assigned at the time service connection was granted in a January 2008 rating decision, effective March 20, 2003.  The Board notes that a March 2009 rating decision reflects that the disability evaluation for generalized anxiety disorder with depressive features was increased to 70 percent, and while the 70 percent evaluation was effective from June 30, 2008, the Board finds that a 70 percent evaluation is warranted throughout the entire appeal period.  

In this regard, a July 2000 private report in association with a Social Security Administration (SSA) disability determination reflects findings to include psychic energy clustered on physical condition, and thought process was noted to have some kind of derailment in anxious style, and thought content was noted to be filled with depression, intranquility, insecurity, mental blockings, poor tolerance, anxiety, frustration, irritability, psychophysiology symptoms and somatization affecting family relations.  Evidence of isolation tendencies and obsessive negative thoughts was noted, along with a depressed affect, anxious mood and confusion and apprehension with dissociative states.  Short-term memory was noted to be spotty and the Veteran was unable to recall information perceived from the previous week.  The examiner noted the due to an inability to focus attention on and persist at work tasks a normal workday could not be completed.  Judgment was noted to be partially impaired with a tendency to act in an impulsive manner without being aware of the consequences, and insight was noted to be poor.  He was noted to be socially avoidant, usually remaining at home with no participation in group activities or community affairs.  The examiner reported that the Veteran was unable to tolerate stressful situations, specifically those requiring decision making, scheduling and interaction with supervisors, concluding that he undoubtedly did not have the functional capacity to be in a competitive work setting.  

A March 2003 VA record notes an anxious, depressed and angry mood and affect, a June 2003 record reflects his mood was dysthymic and his affect incongruent, and it was noted that he was angry, upset and anxious, unable to sit still and obsessive with regard to information about his physical condition.  The Board notes that while the March 2003 VA record reflects a GAF of 60 and the June 2003 record reflects a GAF of 55, the June 2003 examiner noted that while there was no evidence of psychosis, the intensity of his anger suggested the need for major tranquilizers besides "BZP's."  In addition to pressured and circumstantial speech, a September 2003 VA examination report notes some paranoid-like ideas, and use of a tranquilizer was recommended for his intense anxiety.  The Board notes that in a January 2009 private psychiatric report, the examiner reported that the Veteran's appearance had deteriorated since the evaluation in April 2008.  The GAF of 50 was assigned at that time and for the previous year.  

The Board further notes that, in addition to generalized anxiety disorder with depressive features, the record reflects a diagnosis of body dysmorphic disorder and a May 2003 private record notes that generalized anxiety disorder can be part of body dysmorphic disorder, and that the Veteran's markedly excessive concern over his physical appearance impaired his social and interpersonal relationships.  When it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The Veteran is competent to report his symptoms during the appeal and the medical evidence lends credibility to his contentions.  In addition, as reflected in the March 2009 rating decision, the disability evaluation was increased to 70 percent from June 30, 2008 based on a January 2009 VA examination report noting symptoms to include frequent agitation without provocation everyday on a 24-hour basis, along with irritability of severe intensity with anger outbursts every day, sleep difficulties, decreased concentration, memory problems and social isolation, findings not inconsistent with those reported above.  

The Veteran's generalized anxiety disorder with depressive features is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board notes that the criteria for both a 30 percent and 70 percent evaluation require occupational and social impairment and resolving all doubt in the Veteran's favor, the Board finds that symptoms associated with generalized anxiety disorder with depressive features more nearly approximate the criteria for a 70 percent rating.  In reaching this decision, the Board notes that the criteria for a 70 percent rating for generalized anxiety disorder with depressive features are met when there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

In this case, the competent and probative evidence establishes deficiencies in the relevant areas.  The records objectively confirm that generalized anxiety disorder with depressive features and related symptoms affect the Veteran's ability to function independently and result in social and occupational impairment.  Accordingly, the criteria for a 70 percent rating have been met.  The evidence is in favor of at least a 70 percent evaluation for generalized anxiety disorder with depressive features throughout the appeal.  Consequently, the benefits sought on appeal are granted, in part.  

II.  Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, a claim re-opened after final disallowance, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.  It is further indicated that, for direct service connection, the effective date is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Following the grant of service connection for balanoprepucial scars in a January 2008 rating decision, in May 2008 correspondence, the Veteran asserted entitlement to service connection for impotence.  In a May 2008 rating decision, service connection for erectile dysfunction due to balanoprepucial scars was granted, effective from March 10, 2008, noted to be the date of the claim.  

In this case, the Board finds that the date of claim is controlling and an effective date, prior to March 10, 2008, may not be assigned.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Court has clearly recognized that pursuant to 38 U.S.C.A. § 5110, the effective date of an award shall not be earlier than date of receipt of application therefore.  In addition, a specific claim must be filed.  38 U.S.C.A. § 5101.  The Board notes that while a history of impotence was noted in a March 2003 VA record, a June 2003 VA record notes the Veteran's report that his penis worked fine and that the complaints involved sensations in the scar area.  Regardless, there was no evidence of an intent to apply for service connection for erectile dysfunction and a claim of entitlement to service connection was not filed, prior to March 10, 2008.  Therefore, entitlement to an effective date, prior to March 10, 2008 for the grant of service connection for erectile dysfunction is denied.  

To the extent that the Veteran also contends that the effective date for the grant of service connection for erectile dysfunction should be the same date as his service-connected balanoprepucial scars and/or associated anxiety disorder, because it is secondary to that disorder, the United States Court of Appeals for Veterans Claims (Court) has held that "as with any other claim, the effective date assigned for a secondarily service-connected condition is governed by § 3.400... the effective date for the appellant's secondarily service-connected conditions is based solely on the date VA received his...claims, i.e., it does not relate back to the date the appellant filed his [direct] claim."  Ellington v. Nicholson, 22 Vet. App. 141, 145 (2007). 

Generally, under applicable criteria, the effective date of an award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise provided, the effective date of an award of increased compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

There is no provision of law that would permit payment of special monthly compensation prior to the effective date of service connection for the underlying condition upon which the payment is premised.  As the Board discussed above, the effective date of March 10, 2008, for the grant of service connection for erectile decision is proper.  Hence, there is no legal basis for an effective date earlier than March 10, 2008, for payment of special monthly compensation for loss of use of a creative organ due to erectile dysfunction.  The appeal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

III.  Reduction

The Veteran seeks restoration of an evaluation of 20 percent disabling for erectile dysfunction.  In this decision, the Board restores the 20 percent evaluation for the erectile dysfunction, effective the date of the reduction, which represents a complete grant of his challenge to the reduction in the evaluation of that condition.  

A May 2008 rating decision reflects service connection was granted for erectile dysfunction, secondary to service-connected balanoprepucial scars, and an initial 0 percent disability evaluation was assigned.  In an October 2008 rating decision, the disability evaluation for erectile dysfunction was increased to 20 percent, effective June 30, 2008.  In July 2009, the RO reduced the evaluation to noncompensable, citing clear and unmistakable error in the October 2008 rating decision based on a finding of no evidence of penile deformity to support the 20 percent rating.  

On review of the May 2008 VA examination report that provided the basis for the increased rating, as well as other evidence of record at the time of the October 2008 rating decision, the Board finds that the record contains evidence to support the assignment of a 20 percent evaluation.  As such, the grant of a 20 percent evaluation in October 2008 was not clearly and unmistakably erroneous.  

The May 2008 VA genitourinary examination report reflects erectile dysfunction, and an abnormal examination of the penis was noted to be in the form of a wide scar at the area of the circumcision causing pain on erection resulting in loss of erection.  See Dorland's Illustrated Medical Dictionary 438 (27th Ed. 1988) (defining "deformity" as the "distortion of any part or general disfigurement of the body; malformation.").  In addition, a January 2009 private report notes the Veteran's report that his penis was deformed to the extent that women laughed at him upon seeing it, and complaints of shooting pains with both erection and on urination were reported.  

Although the Board notes that the July 2009 rating decision references an April 2008 VA examination report, as well as a July 2003 VA treatment record, no reference is made to the May 2008 VA examination report upon which the increase was based.  The evidence at the time of the October 2008 rating decision, reflecting an abnormal penis, supports the increased rating.  With this evidence, the Board finds that reasonable minds could have differed on whether a 20 percent evaluation was warranted for the Veteran's erectile dysfunction at the time of the October 2008 rating decision.  Essentially the reduction was premised on a disagreement as to how the facts were evaluated at the time the determination for an increase was made, rather than whether the correct facts were not before the adjudicator, or whether there was an incorrect application of statutory or regulatory provisions.  Such is an insufficient basis for a finding of CUE.  Because there was a tenable basis for the 20 percent rating, the finding of CUE in the July 2009 rating decision was not proper and restoration of the 20 percent rating for erectile dysfunction is warranted.  


ORDER

Effective March 20, 2003, a 70 percent rating for generalized anxiety disorder with depressive features is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

An effective date, prior to March 10, 2008, for erectile dysfunction is denied.  

An effective date, prior to March 10, 2008, for SMC based on the loss of use of a creative organ is denied.  

The reduction of a 20 percent rating for erectile dysfunction to 0 percent disabling was improper and restoration of the 20 percent rating is granted, from August 1, 2009.


REMAND

Essentially, the Veteran seeks an effective date of March 3, 2003, for the grant of a TDIU, seeks an evaluation in excess of 70 percent for generalized anxiety disorder with depressive features.  

The Veteran was afforded a VA examination in February 2011 in regard to the evaluation of his service-connected anxiety disorder with depressive features and in May 2011, he submitted a copy of a psychological report.  In light of the state of the record, the Board finds that a thorough and contemporaneous medical examination that takes into account the more current records, so that the medical evaluation will be a fully informed one, should be accomplished.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that such an examination is necessary before an appellate decision is issued on the merits.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  A March 2009 rating decision reflects that a TDIU was granted based on generalized anxiety disorder with depressive features alone, from June 30, 2008, the effective date of the assignment of a 70 percent disability evaluation for generalized anxiety disorder with depressive features.  In light of the grant in the above decision of an initial 70 percent disability evaluation, the issue of entitlement to a TDIU, prior to June 30, 2008, must be considered by the RO.  As such, the claim must be remanded for further development.  

In addition, because the grant of a TDIU was based on the Veteran's generalized anxiety disorder alone, for SMC purposes (at the housebound rate), the Veteran's generalized anxiety disorder with depressive features is 100 percent disabling.  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  As such, if service connection is established for other disabilities and they, in the aggregate, combine to a 60 percent rating, VA must consider the Veteran's entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) (West 2002).  

Lastly, the May 2011 correspondence from the Veteran indicates treatment at the Ponce Outpatient Clinic in Ponce, Puerto Rico.  Since the claims file is being returned it should be updated to include VA treatment records compiled since May 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA medical records pertaining to the Veteran that are dated since May 2011 from the Ponce Outpatient Clinic in Ponce, Puerto Rico.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file. 

2.  Schedule the Veteran for a VA psychiatric examination to determine the extent and severity of his psychiatric disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must also review all records in Virtual VA, and specifically state the date of the last record reviewed in Virtual VA.  All necessary tests should be conducted.  The examiner should identify the nature, frequency and severity of all current psychiatric symptoms since March 20, 2003, and specifically address the degree of social and occupational impairment caused by the Veteran's psychiatric disability.  The rationale for all opinions expressed should be provided in a legible report. 

3.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


